Citation Nr: 1543127	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  08-18 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, claimed as secondary to herbicide exposure.

2.  Entitlement to service connection for a prostate disability, claimed as prostate cancer secondary to herbicide exposure.

3.  Entitlement to service connection for peripheral neuropathy of the upper extremities, claimed as secondary to herbicide exposure.

4.  Entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran initially testified before the undersigned at an October 2009 hearing regarding the issues on appeal.  A transcript of that hearing is of record.

In November 2009, the Board remanded this matter for further development.  The Agency of Original Jurisdiction (AOJ) completed the additional development requested and recertified the issues to the Board in November 2011.  

In January 2012, the Board issued a decision that, in pertinent part, dismissed the appeal of the prostate claim, denied entitlement to service connection for peripheral neuropathy of the upper and lower extremities, and remanded the issue of entitlement to service connection for coronary artery disease.  Thus, there was a final Board decision with respect to the service connection claims for a prostate disability and peripheral neuropathy of the upper and lower extremities.

In September 2012, the AOJ recertified the issue of entitlement to service connection for coronary artery disease after completing the development directed by the January 2012 remand.  The Board issued a decision denying the claim in November 2012.

In September 2013, the Board sent the Veteran a letter notifying him of an opportunity to request a new decision in place of the January 2012 decision to correct any potential error relating to the application of an invalidated regulation regarding hearings before the Board pursuant to the settlement in National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013).  The Veteran elected to have the January 2012 decision vacated and a new decision issued in its place.

In September 2014, the Board issued a decision vacating the January 2012 decision.  The vacatur, however, had no effect on the issue of entitlement to service connection for coronary artery disease, which was subsequently denied by the Board in November 2012.

In December 2014, the Board remanded the issues of entitlement to service connection for a prostate disability and peripheral neuropathy of the upper and lower extremities to the AOJ so that a new hearing could be scheduled as requested by the Veteran following the vacatur of the January 2011 Board decision.  A hearing was scheduled in March 2015.  Unfortunately, the issue of entitlement to service connection for coronary artery disease was discussed during the March 2015 hearing, even though the final Board decision denying that claim had not been vacated at that time.  

In June 2015, the Board notified the Veteran of this oversight and requested clarification as to whether he still desired a hearing regarding the issues of entitlement to service connection for a prostate disability and peripheral neuropathy of the upper and lower extremities.  In August 2015, the Veteran, through his representative, indicated that he no longer wanted a hearing regarding these issues and asked the Board to take jurisdiction over the issues on appeal.

The November 2012 Board decision that denied entitlement to service connection for coronary artery disease is hereby vacated to ensure that the Veteran is afforded due process under the laws and regulations administered by VA.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.904(a) (2014).

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.904.  

In this instance, the Veteran has been denied due process regarding his claim of entitlement to service connection for coronary artery disease.  This issue was initially discussed in the same hearing that led to the vacatur of the January 2012 Board decision, and the claim was later denied without a subsequent hearing.  The Veteran was then led to believe that this issue remained on appeal even though the November 2012 decision that denied the claim had not yet been vacated, as it was the only issue discussed during the March 2015 hearing.  Vacatur of the November 2012 ensures the Veteran is afforded due process under the laws and regulations administered by VA regarding the claim.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.904.


FINDINGS OF FACT

1.  The Veteran was exposed to herbicides during his service in Thailand in the Vietnam Era.

2.  The Veteran's currently diagnosed coronary artery disease is presumptively due to herbicide exposure in service.

3.  The Veteran has never had prostate cancer, and his current prostate disability, an enlarged prostate, manifested several years after his separation from service and is not otherwise related to service.

4.  The Veteran does not have peripheral neuropathy of the upper and lower extremities and has not had the condition at any point in the appeal period.
CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for coronary artery disease have been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1154 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for entitlement to service connection for a prostate disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1154; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.

3.  The criteria for entitlement to service connection for peripheral neuropathy of the upper extremities have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1154; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.

4.  The criteria for entitlement to service connection for peripheral neuropathy of the lower extremities have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1154; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this case, VA sent a letter to the Veteran in November 2008 that fulfilled the notice requirements of the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.

VA has also satisfied its duty to assist the Veteran in the development of his claim.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All available medical records have been obtained and considered regarding this claim, including Social Security Administration (SSA), VA treatment records, and private medical records.  Additionally, the Veteran was provided an adequate examination in October 2010 for his claimed peripheral neuropathy of the upper and lower extremities.  An examination regarding the prostate claim is unnecessary.  Service connection for coronary artery disease is granted by this decision; therefore, further development regarding that claim is unnecessary.  

The receipt of SSA records and the October 2010 VA neurology examination report reflect development in substantial compliance with the Board's November 2009 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  Subsequent development actions related to verifying in-service herbicide exposure are deemed moot, as this decision concedes a finding of herbicide exposure during service is warranted.

As noted in the introduction, the January 2012 and November 2012 Board decisions were vacated to correct any potential error relating to the application of an invalidated regulation regarding hearings before the Board, as well as due process concerns.  A hearing regarding service connection for coronary artery disease was held in March 2015.  Although the hearing was originally scheduled to discuss the other issues on appeal, it was conducted in accordance with the statutory duties of Board personnel to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position" regarding that claim.  38 C.F.R. § 3.103(c)(2); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has elected to waive his right to a second hearing regarding the other issues on appeal.  

The Board also finds the oversight regarding the March 2015 results in no prejudice to the Veteran regarding the other issues on appeal, as the principles relating to service connection discussed during the March 2015 hearing regarding the Veteran's claim of entitlement to service connection for coronary artery disease are applicable to the other issues on appeal.  The Veteran was thereby put on notice of the requirements to establish service connection, as well as advised of the type of evidence that may have been overlooked that would substantiate his claims. 

As there is no indication that any additional notice or assistance could aid in substantiating this claim, the Board finds VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  

Principles Relating to Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or caused by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For veterans who have served on active duty for 90 days or more during a period of war or after December 31, 1946, certain chronic diseases are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Service connection may also be established for certain diseases enumerated in 38 C.F.R. § 3.309 as presumptively due to herbicide exposure during service in the Republic of Vietnam from January 9, 1962, to May 7, 1975.  38 C.F.R. § 3.307(a)(6)(i).  The presumptive provisions regarding herbicide exposure are also applicable to veterans who served with the U.S. Air Force in Thailand during the Vietnam Era on certain Royal Thai Air Force Bases (RTAFB), to include U-Tapao and Takhli, when the evidence establishes their duties placed them on or near the perimeters of the base, as VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.q.

Once it is established that a claimant has been exposed to herbicides, a listed disease will be presumed service-connected due to herbicide exposure during service if it manifests to a compensable degree at any time, even though there was no record of such disease during service.  38 C.F.R. § 3.309(e).

Notwithstanding the foregoing presumptions, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Herbicide Exposure

Here, the Veteran has claimed that he has coronary artery disease, a prostate disability, and peripheral neuropathy of the upper and lower extremities as the result of herbicide exposure during service.  The record establishes that he served at U-Tapao and Takhli RTAFBs during the Vietnam Era; therefore, herbicide exposure must be conceded if the evidence establishes his duties placed him near the base perimeter.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.q.

During the March 2015 hearing, the Veteran testified that his duties as an aircraft assistant crew chief required him to frequently walk the flight line and base perimeter to ensure the safety of his aircraft during takeoff.  He also testified that he augmented the base security on occasion.  The Veteran has submitted several statements from fellow veterans that served with him in Thailand to corroborate his testimony.  The Veteran's statements regarding his service in Thailand, as well the statements submitted on his behalf, are detailed, consistent, and entirely plausible.  They are also fully supported by the Veteran's service personnel file.  Therefore, the Board finds it is at least as likely as not that the Veteran was exposed to herbicides during his service in Thailand during the Vietnam Era.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Service Connection for Coronary Artery Disease

In March 2014, the Veteran's treating physician, A.M., M.D., at the VA Medical Center in West Haven, Connecticut, provided an extensive opinion outlining the history of the Veteran's cardiological treatment at the facility.  A.M., M.D., noted the Veteran's history of treatment for coronary artery disease since 2006.  He explained the Veteran was fifty-two years old in 2006, making the atherosclerotic disease process one of early age onset.  He further explained recent testing confirmed evidence of ischemia from atherosclerosis, as well as calcification of the coronary arteries.

The Board acknowledges a May 2013 VHA opinion indicated that it was not likely that the Veteran had coronary artery disease as of January 2006.  The May 2013 opinion did not, however, address any medical evidence subsequent to January 2006.  Therefore, the Board finds the March 2014 opinion of the Veteran's treating physician more probative as it based on his full medical history, including recently performed testing that confirms a diagnosis of coronary artery disease.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating the Board must be able to articulate a valid reason for giving greater weight to one medical opinion than another).

As the evidence establishes the Veteran has coronary artery disease, service connection for the disability is presumed because in-service exposure to herbicides has also been established.  See 38 C.F.R. § 3.309(e).  Thus, service connection for coronary artery disease is warranted.




Service Connection for a Prostate Disability

There is no evidence that the Veteran has ever had prostate cancer.  There is nothing in his treatment records that suggests he had prostate cancer, and he conceded he has never had prostate cancer in the October 2009 hearing and in a subsequent statement in October 2011 that accompanied a request to withdraw his claim for a prostate disability.  Therefore, service connection for prostate cancer cannot be established on a presumptive basis due to herbicide exposure.  See 38 C.F.R. § 3.309(e); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (indicating a current disability must be present for a valid service connection claim).  

The Veteran has been diagnosed as having an enlarged prostate during the appeal period, but there is no competent evidence that links this condition to his active service.  There must be some evidence that links a condition to service beyond the Veteran's assertion to trigger VA's duty to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  In this case, there is no such evidence.  Similarly, the Veteran is a lay person and without the requisite medical knowledge needed to provide a competent opinion linking the enlarged prostate to an event, including herbicide exposure, in service.  The Veteran has not provided a statement or testimony regarding the disability and has even gone as far as attempting to withdraw the claim.

Service treatment records do not show any prostate related issues.  Post-service treatment records reveal the Veteran did not have an enlarged prostate as late as December 2009.  An August 2014 CT scan revealed a "slightly lobulated prostate," as reported in a November 2014 VA treatment note.  

The condition was added to the active problem list in the Veteran's VA treatment records in December 2014.  Therefore, the evidence establishes this disability manifested several years after service.  As there is no evidence linking it to service, service connection for the disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990) (indicating the reasonable doubt doctrine does not apply if the weight of the evidence is against the claim).



Service Connection for Peripheral Neuropathy of the Upper and Lower Extremities

The evidence also fails to establish the Veteran has peripheral neuropathy of the upper and lower extremities.  As previously noted, a current disability must be present for a valid service connection claim.  Brammer, 3 Vet. App. at 225.

The Veteran has reported pain, numbness, weakness and tingling in his extremities intermittently throughout the appeal period.  However, this has not been diagnosed as peripheral neuropathy.  While the Veteran is competent to report neuropathic symptoms, he is not competent to self-diagnose peripheral neuropathy, because this diagnosis falls outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation, which comes through sensory perception.  See 38 C.F.R. § 3.159(a).  

Moreover, medical professionals have attributed the Veteran's reports regarding his lower extremities to sciatica, a disability for which he is already entitled to service connection, and his past reports regarding the left upper extremity to ulnar nerve entrapment that resulted in an ulnar release surgery.

A VA physician who conducted a January 2009 neurological consult determined the Veteran had full strength in his upper extremities and left lower extremity, with trace weakness in the right lower extremity.  The physician also noted sensation was intact throughout all the Veteran's extremities.  The examiner attributed the trace weakness in the right lower extremity to the degenerative changes in the Veteran's lumbar spine.  

More recently, the Veteran has denied having any neurological symptoms.  VA primary care records, dated in August 2010, reflect that he denied having numbness, weakness, and tingling.  The Veteran also denied any neurological impairment during an October 2010 VA examination, and the examiner did not find any symptoms consistent with peripheral neuropathy during the examination.

Ultimately, the weight of the evidence is against a finding of peripheral neuropathy affecting the upper and lower extremities, and the Veteran's claim must fail because there is no current disability.

Furthermore, the presumptive provisions related to herbicide exposure for peripheral neuropathy are limited to early-onset peripheral neuropathy manifested to a degree of 10 percent or more within one year after the last herbicide exposure in-service.  See 38 C.F.R. § 3.307(a)(6)(ii).

According to the Veteran's reports, his service in Southwest Asia ended at some point in 1973, and service treatment records show he was seen at a medical facility at Travis Air Force Base in California several times in early 1974 after returning from overseas.  He denied having neuritis on a December 1974 report of medical history prepared in conjunction with his separation examination, and neurological impairment was not found on examination.  

An April 1975 VA examiner also determined that the Veteran did not have any neurological disorder.  During the October 2009 hearing, the Veteran testified he began experiencing neuropathic symptoms following a back injury in service.  However, as previously noted, the Veteran is not competent to diagnosis peripheral neuropathy, and these reported symptoms have been attributed to sciatica by medical professionals.  Thus, the evidence fails to show early-onset peripheral neuropathy, which is required to establish service connection under the presumptive provisions of 38 C.F.R. § 3.309(e) for herbicide exposure.  See 38 C.F.R. § 3.307(a)(6)(ii).

Although herbicide exposure has been established, service connection for peripheral neuropathy of the upper and lower extremities is not warranted on either a direct or presumptive basis as the evidence fails to show that the Veteran has ever had the claimed disability.



ORDER

Entitlement to service connection for coronary artery disease is granted.

Entitlement to service connection for a prostate disability is denied.

Entitlement to service connection for peripheral neuropathy of the upper extremities is denied.

Entitlement to service connection for peripheral neuropathy of the lower extremities is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


